Champlin, J.
An information in the nature of a quo warranto was filed in the circuit court for the county of Sanilac against Hanselman and seventeen others, by the prosecuting attorney of that county, requiring them to show by what warrant or authority they claimed to have, use and enjoy the liberties, privileges and franchises of a corporation by the name of “ The Mutual Eire Insurance Company of Sanilac, Huron and Tuscola counties.” Elbridge E. Bacon was made a party, charging him with being a receiver of the *28corporation. Bacon answered, setting up the acts of incorporation under the general* law, and the acts and omissions of the corporation which rendered it liable under the law to be closed and wound up and a receiver appointed upon the petition of the Insurance Commissioner; that such Commissioner filed a petition in the circuit court for the county of Sanilac, and Bacon was appointed receiver and was acting as such receiver. Subsequent pleadings were filed and an issue formed, and trial had before a jury, who rendered a verdict for the respondents. The prosecuting attorney then sued out a writ of error to this Court.
The Attorney General did not direct or advise the bringing of the case to this Court, and has not appeared therein, or applied to this Court for any action in the premises. He is the proper representative of the People in proceedings in this Court when the State is a party, and we cannot recognize any other attorney without his consent or approval to represent the People in suits before us. The manifest impropriety of permitting it to be done.is well illustrated in the case before us. The Attorney General, representing the State, has instituted proceedings to wind up the corporation known as “ The Mutual Pire Insurance Company of Sanilac, Huron and Tuscola counties,” and has obtained the appointment of a receiver, with a view to the collection and distribution of its assets under the statutes of this State; and at the same time another attorney, who does not represent the State in this Court, and who is not legally entitled so to do, is prosecuting this information in the nature of a quo warranto, to have the corporate existence annulled. This is antagonistic to the proceedings instituted by the Attorney General. We cannot recognize this case as being properly before us, and
The case will be dismissed.
The other Justices concurred.